Exhibit 10.1

 

VERASTEM, INC.

 

AMENDED AND RESTATED

2012 INCENTIVE PLAN

 

1. Purpose

 

The purpose of this 2012 Incentive Plan (the “Plan”) of Verastem, Inc., a
Delaware corporation (the “Company”), is to advance the interests of the
Company’s stockholders by enhancing the Company’s ability to attract, retain and
motivate persons who are expected to make important contributions to the Company
and by providing such persons with equity ownership opportunities and
performance-based incentives that are intended to better align the interests of
such persons with those of the Company’s stockholders. Except where the context
otherwise requires, the term “Company” shall include any of the Company’s
present or future parent or subsidiary corporations as defined in
Sections 424(e) or (f) of the Internal Revenue Code of 1986, as amended, and any
regulations thereunder (the “Code”) and any other business venture (including,
without limitation, joint venture or limited liability company) in which the
Company has a controlling interest, as determined by the Board of Directors of
the Company (the “Board”).

 

2. Eligibility

 

All of the Company’s employees, officers and directors, as well as consultants
and advisors to the Company (as such terms consultants and advisors are defined
and interpreted for purposes of Form S-8 under the Securities Act of 1933, as
amended (the “Securities Act”), or any successor form) are eligible to be
granted Awards under the Plan. Each person who is granted an Award under the
Plan is deemed a “Participant.” “Award” means Options (as defined in Section 5),
SARs (as defined in Section 6), Restricted Stock (as defined in Section 7),
Restricted Stock Units (as defined in Section 7) and Other Stock-Based Awards
(as defined in Section 8) and Cash-Based Awards (as defined in Section 8).

 

3. Administration and Delegation

 

(a)  Administration by Board of Directors.  The Plan will be administered by the
Board. The Board shall have authority to grant Awards and to adopt, amend and
repeal such administrative rules, guidelines and practices relating to the Plan
as it shall deem advisable. The Board may construe and interpret the terms of
the Plan and any Award agreements entered into under the Plan. The Board may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award in the manner and to the extent it shall deem expedient and it
shall be the sole and final judge of such expediency. All decisions by the Board
shall be made in the Board’s sole discretion and shall be final and binding on
all persons having or claiming any interest in the Plan or in any Award.

 

(b)  Appointment of Committees.  To the extent permitted by applicable law, the
Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”). All references in the
Plan to the “Board” shall mean the Board or a Committee of the Board or the
officers referred to in Section 3(c) to the extent that the Board’s powers or
authority under the Plan have been delegated to such Committee or officers.

 

(c)  Delegation to Officers.  To the extent permitted by applicable law, the
Board may delegate to one or more officers of the Company the power to grant
Options and other Awards that constitute rights under Delaware law (subject to
any limitations under the Plan) to employees or officers of the Company and to
exercise such other powers under the Plan as the Board may determine, provided
that the Board shall fix the terms of such Awards to be granted by such officers
(including the exercise price of such Awards, which may include a formula by
which the exercise price will be determined) and the maximum number of shares
subject to such Awards that the officers may grant; provided further,

 

1

--------------------------------------------------------------------------------



 

however, that no officer shall be authorized to grant such Awards to any
“executive officer” of the Company (as defined by Rule 3b-7 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) or to any “officer” of
the Company (as defined by Rule 16a-1 under the Exchange Act). The Board may not
delegate authority under this Section 3(c) to grant Restricted Stock, unless
Delaware law then permits such delegation.

 

4. Stock Available for Awards

 

(a)  Number of Shares; Share Counting.

 

(1)  Authorized Number of Shares.  Subject to adjustment under Section 9, Awards
may be made under the Plan (any or all of which Awards may be in the form of
Incentive Stock Options, as defined in Section 5(b)) for up to 16,628,425 shares
of common stock, $0.0001 par value per share, of the Company (the “Common
Stock”).

 

(2)  Share Counting.  For purposes of counting the number of shares available
for the grant of Awards under the Plan:

 

(A)                               all shares of Common Stock covered by SARs
shall be counted against the number of shares available for the grant of Awards
under the Plan; provided, however, that (i) SARs that may be settled only in
cash shall not be so counted and (ii) if the Company grants an SAR in tandem
with an Option for the same number of shares of Common Stock and provides that
only one such Award may be exercised (a “Tandem SAR”), only the shares covered
by the Option, and not the shares covered by the Tandem SAR, shall be so
counted, and the expiration of one in connection with the other’s exercise will
not restore shares to the Plan;

 

(B)                               if any Award (i) expires or is terminated,
surrendered or canceled without having been fully exercised or is forfeited in
whole or in part (including as the result of shares of Common Stock subject to
such Award being repurchased by the Company at the original issuance price
pursuant to a contractual repurchase right) or (ii) results in any Common Stock
not being issued (including as a result of an SAR that was settleable either in
cash or in stock actually being settled in cash), the unused Common Stock
covered by such Award shall again be available for the grant of Awards;
provided, however, that (1) in the case of Incentive Stock Options, the
foregoing shall be subject to any limitations under the Code, (2) in the case of
the exercise of an SAR, the number of shares counted against the shares
available under the Plan shall be the full number of shares subject to the SAR
multiplied by the percentage of the SAR actually exercised, regardless of the
number of shares actually used to settle such SAR upon exercise and (3) the
shares covered by a tandem SAR shall not again become available for grant upon
the expiration or termination of such tandem SAR; and

 

(C)                               shares of Common Stock delivered (either by
actual delivery, attestation, or net exercise) to the Company by a Participant
to (i) purchase shares of Common Stock upon the exercise of an Award or
(ii) satisfy tax withholding obligations (including shares retained from the
Award creating the tax obligation) shall not be added back to the number of
shares available for the future grant of Awards.

 

(b)  Section 162(m) Per-Participant Limit.  Subject to adjustment under
Section 9, the maximum number of shares of Common Stock with respect to which
Awards may be granted to any Participant under the Plan shall be 1,142,857 per
calendar year. For purposes of the foregoing limit, the combination of an Option
in tandem with an SAR shall be treated as a single Award. The per Participant
limit described in this Section 4(b) shall be construed and applied consistently
with

 

2

--------------------------------------------------------------------------------



 

Section 162(m) of the Code or any successor provision thereto, and the
regulations thereunder (“Section 162(m)”).

 

(c)  Substitute Awards.  In connection with a merger or consolidation of an
entity with the Company or the acquisition by the Company of property or stock
of an entity, the Board may grant Awards in substitution for any options or
other stock or stock-based awards granted by such entity or an affiliate
thereof. Substitute Awards may be granted on such terms as the Board deems
appropriate in the circumstances, notwithstanding any limitations on Awards
contained in the Plan. Substitute Awards shall not count against the overall
share limit set forth in Section 4(a)(1) or any sublimit contained in the Plan,
except as may be required by reason of Section 422 and related provisions of the
Code.

 

5. Stock Options

 

(a)  General.  The Board may grant options to purchase Common Stock (each, an
“Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option, including conditions
relating to applicable federal or state securities laws, as it considers
necessary or advisable.

 

(b)  Incentive Stock Options.  An Option that the Board intends to be an
“incentive stock option” as defined in Section 422 of the Code (an “Incentive
Stock Option”) shall only be granted to employees of Verastem, Inc., any of
Verastem, Inc.’s present or future parent or subsidiary corporations as defined
in Sections 424(e) or (f) of the Code, and any other entities the employees of
which are eligible to receive Incentive Stock Options under the Code, and shall
be subject to and shall be construed consistently with the requirements of
Section 422 of the Code. An Option that is not intended to be an Incentive Stock
Option shall be designated a “Nonstatutory Stock Option.” The Company shall have
no liability to a Participant, or any other party, if an Option (or any part
thereof) that is intended to be an Incentive Stock Option is not an Incentive
Stock Option or if the Company converts an Incentive Stock Option to a
Nonstatutory Stock Option.

 

(c)  Exercise Price.  The Board shall establish the exercise price of each
Option and specify the exercise price in the applicable Option agreement. The
exercise price shall be not less than 100% of the fair market value per share of
Common Stock as determined by (or in a manner approved by) the Board (“Fair
Market Value”) on the date the Option is granted; provided that if the Board
approves the grant of an Option with an exercise price to be determined on a
future date, the exercise price shall be not less than 100% of the Fair Market
Value on such future date.

 

(d)  Duration of Options.  Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
option agreement; provided, however, that no Option will be granted with a term
in excess of 10 years.

 

(e)  Exercise of Options.  Options may be exercised by delivery to the Company
of a notice of exercise in a form (which may be electronic) approved by the
Company, together with payment in full (in the manner specified in Section 5(f))
of the exercise price for the number of shares for which the Option is
exercised. Shares of Common Stock subject to the Option will be delivered by the
Company as soon as practicable following exercise.

 

(f)  Payment Upon Exercise.  Common Stock purchased upon the exercise of an
Option granted under the Plan shall be paid for as follows:

 

(1)                                 in cash or by check, payable to the order of
the Company;

 

(2)                                 except as may otherwise be provided in the
applicable Option agreement or approved by the Board, in its sole discretion, by
(i) delivery of an irrevocable and unconditional undertaking by a creditworthy
broker to deliver promptly to the Company sufficient funds to pay the exercise
price

 

3

--------------------------------------------------------------------------------



 

and any required tax withholding or (ii) delivery by the Participant to the
Company of a copy of irrevocable and unconditional instructions to a
creditworthy broker to deliver promptly to the Company cash or a check
sufficient to pay the exercise price and any required tax withholding;

 

(3)                                 to the extent provided for in the applicable
Option agreement or approved by the Board, in its sole discretion, by delivery
(either by actual delivery or attestation) of shares of Common Stock owned by
the Participant valued at their Fair Market Value, provided (i) such method of
payment is then permitted under applicable law, (ii) such Common Stock, if
acquired directly from the Company, was owned by the Participant for such
minimum period of time, if any, as may be established by the Board in its
discretion and (iii) such Common Stock is not subject to any repurchase,
forfeiture, unfulfilled vesting or other similar requirements;

 

(4)                                 to the extent provided for in the applicable
Nonstatutory Stock Option agreement or approved by the Board in its sole
discretion, by delivery of a notice of “net exercise” to the Company, as a
result of which the Participant would receive (i) the number of shares
underlying the portion of the Option being exercised, less (ii) such number of
shares as is equal to (A) the aggregate exercise price for the portion of the
Option being exercised divided by (B) the Fair Market Value on the date of
exercise;

 

(5)                                 to the extent permitted by applicable law
and provided for in the applicable Option agreement or approved by the Board, in
its sole discretion, by payment of such other lawful consideration as the Board
may determine; or

 

(6)                                 by any combination of the above permitted
forms of payment.

 

(g)  Limitation on Repricing.  Unless such action is approved by the Company’s
stockholders, the Company may not (except as provided for under Section 9):
(1) amend any outstanding Option granted under the Plan to provide an exercise
price per share that is lower than the then-current exercise price per share of
such outstanding Option, (2) cancel any outstanding option (whether or not
granted under the Plan) and grant in substitution therefor new Awards under the
Plan (other than Awards granted pursuant to Section 4(c)) covering the same or a
different number of shares of Common Stock and having an exercise price per
share lower than the then-current exercise price per share of the cancelled
option, (3) cancel in exchange for a cash payment any outstanding Option with an
exercise price per share above the then-current Fair Market Value, other than
pursuant to Section 9, or (4) take any other action under the Plan that
constitutes a “repricing” within the meaning of the rules of the NASDAQ Stock
Market.

 

6. Stock Appreciation Rights

 

(a)         General.  The Board may grant Awards consisting of stock
appreciation rights (“SARs”) entitling the holder, upon exercise, to receive an
amount of Common Stock or cash or a combination thereof (such form to be
determined by the Board) determined by reference to appreciation, from and after
the date of grant, in the Fair Market Value of a share of Common Stock over the
measurement price established pursuant to Section 6(b). The date as of which
such appreciation is determined shall be the exercise date.

 

(b)         Measurement Price.  The Board shall establish the measurement price
of each SAR and specify it in the applicable SAR agreement. The measurement
price shall not be less than 100% of the Fair Market Value on the date the SAR
is granted; provided that if the Board approves the grant of an SAR effective as
of a future date, the measurement price shall be not less than 100% of the Fair
Market Value on such future date.

 

(c)          Duration of SARs.  Each SAR shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
SAR agreement; provided, however, that no SAR will be granted with a term in
excess of 10 years.

 

4

--------------------------------------------------------------------------------



 

(d)         Exercise of SARs.  SARs may be exercised by delivery to the Company
of a notice of exercise in a form (which may be electronic) approved by the
Company, together with any other documents required by the Board.

 

(e)          Limitation on Repricing.  Unless such action is approved by the
Company’s stockholders, the Company may not (except as provided for under
Section 9): (1) amend any outstanding SAR granted under the Plan to provide a
measurement price per share that is lower than the then-current measurement
price per share of such outstanding SAR, (2) cancel any outstanding SAR (whether
or not granted under the Plan) and grant in substitution therefor new Awards
under the Plan (other than Awards granted pursuant to Section 4(c)) covering the
same or a different number of shares of Common Stock and having an exercise or
measurement price per share lower than the then-current measurement price per
share of the cancelled SAR, (3) cancel in exchange for a cash payment any
outstanding SAR with a measurement price per share above the then-current Fair
Market Value, other than pursuant to Section 9, or (4) take any other action
under the Plan that constitutes a “repricing” within the meaning of the rules of
the NASDAQ Stock Market.

 

7. Restricted Stock; Restricted Stock Units

 

(a)         General.  The Board may grant Awards entitling recipients to acquire
shares of Common Stock (“Restricted Stock”), subject to the right of the Company
to repurchase all or part of such shares at their issue price or other stated or
formula price (or to require forfeiture of such shares if issued at no cost)
from the recipient in the event that conditions specified by the Board in the
applicable Award are not satisfied prior to the end of the applicable
restriction period or periods established by the Board for such Award. The Board
may also grant Awards entitling the recipient to receive shares of Common Stock
or cash to be delivered at the time such Award vests (“Restricted Stock Units”)
(Restricted Stock and Restricted Stock Units are each referred to herein as a
“Restricted Stock Award”).

 

(b)         Terms and Conditions for All Restricted Stock Awards.  The Board
shall determine the terms and conditions of a Restricted Stock Award, including
the conditions for vesting and repurchase (or forfeiture) and the issue price,
if any.

 

(c)          Additional Provisions Relating to Restricted Stock.

 

(1)                                 Dividends.  Unless otherwise provided in the
applicable Award agreement, any dividends (whether paid in cash, stock or
property) declared and paid by the Company with respect to shares of Restricted
Stock (“Accrued Dividends”) shall be paid to the Participant only if and when
such shares become free from the restrictions on transferability and
forfeitability that apply to such shares. Each payment of Accrued Dividends will
be made no later than the end of the calendar year in which the dividends are
paid to stockholders of that class of stock or, if later, the 15th day of the
third month following the lapsing of the restrictions on transferability and the
forfeitability provisions applicable to the underlying shares of Restricted
Stock.

 

(2)                                 Stock Certificates.  The Company may require
that any stock certificates issued in respect of shares of Restricted Stock, as
well as dividends or distributions paid on such Restricted Stock, shall be
deposited in escrow by the Participant, together with a stock power endorsed in
blank, with the Company (or its designee). At the expiration of the applicable
restriction periods, the Company (or such designee) shall deliver the
certificates no longer subject to such restrictions to the Participant or if the
Participant has died, to his or her Designated Beneficiary. “Designated
Beneficiary” means (i) the beneficiary designated, in a manner determined by the
Board, by a Participant to receive amounts due or exercise rights of the
Participant in the event of the Participant’s death or (ii) in the absence of an
effective designation by a Participant, the Participant’s estate.

 

5

--------------------------------------------------------------------------------



 

(d)         Additional Provisions Relating to Restricted Stock Units.

 

(1)                                 Settlement.  Upon the vesting of and/or
lapsing of any other restrictions (i.e., settlement) with respect to each
Restricted Stock Unit, the Participant shall be entitled to receive from the
Company one share of Common Stock or (if so provided in the applicable Award
agreement) an amount of cash equal to the Fair Market Value of one share of
Common Stock. The Board may, in its discretion, provide that settlement of
Restricted Stock Units shall be deferred, on a mandatory basis or at the
election of the Participant in a manner that complies with Section 409A of the
Code.

 

(2)                                 Voting Rights.  A Participant shall have no
voting rights with respect to any Restricted Stock Units.

 

(3)                                 Dividend Equivalents.  The Award agreement
for Restricted Stock Units may provide Participants with the right to receive an
amount equal to any dividends or other distributions declared and paid on an
equal number of outstanding shares of Common Stock (“Dividend Equivalents”).
Dividend Equivalents may be paid currently or credited to an account for the
Participant, may be settled in cash and/or shares of Common Stock and may be
subject to the same restrictions on transfer and forfeitability as the
Restricted Stock Units with respect to which paid, in each case to the extent
provided in the Award agreement.

 

8. Other Stock-Based and Cash-Based Awards

 

(a)         General.  Other Awards of shares of Common Stock, and other Awards
that are valued in whole or in part by reference to, or are otherwise based on,
shares of Common Stock or other property, may be granted hereunder to
Participants (“Other Stock-Based-Awards”). Such Other Stock-Based Awards shall
also be available as a form of payment in the settlement of other Awards granted
under the Plan or as payment in lieu of compensation to which a Participant is
otherwise entitled. Other Stock-Based Awards may be paid in shares of Common
Stock or cash, as the Board shall determine. The Company may also grant
Performance Awards or other Awards denominated in cash rather than shares of
Common Stock (“Cash-Based Awards”).

 

(b)         Terms and Conditions.  Subject to the provisions of the Plan, the
Board shall determine the terms and conditions of each Other Stock-Based Award
or Cash-Based Award, including any purchase price applicable thereto.

 

9. Adjustments for Changes in Common Stock and Certain Other Events

 

(a)         Changes in Capitalization.  In the event of any stock split, reverse
stock split, stock dividend, recapitalization, combination of shares,
reclassification of shares, spin-off or other similar change in capitalization
or event, or any dividend or distribution to holders of Common Stock other than
an ordinary cash dividend, (i) the number and class of securities available
under the Plan, (ii) the share counting rules and sublimit set forth in
Sections 4(a) and 4(b), (iii) the number and class of securities and exercise
price per share of each outstanding Option, (iv) the share and per-share
provisions and the measurement price of each outstanding SAR, (v) the number of
shares subject to and the repurchase price per share subject to each outstanding
Restricted Stock Award and (vi) the share and per-share-related provisions and
the purchase price, if any, of each outstanding Other Stock-Based Award, shall
be equitably adjusted by the Company (or substituted Awards may be made, if
applicable) in the manner determined by the Board. Without limiting the
generality of the foregoing, in the event the Company effects a split of the
Common Stock by means of a stock dividend and the exercise price of and the
number of shares subject to an outstanding Option are adjusted as of the date of
the distribution of the dividend (rather than as of the record date for such
dividend), then an optionee who exercises an Option between the record date and
the distribution date for such stock dividend shall be entitled to receive, on
the distribution date, the stock dividend with respect to the shares of Common

 

6

--------------------------------------------------------------------------------



 

Stock acquired upon such Option exercise, notwithstanding the fact that such
shares were not outstanding as of the close of business on the record date for
such stock dividend.

 

(b)         Reorganization Events.

 

(1)                                 Definition.  A “Reorganization Event” shall
mean: (a) any merger or consolidation of the Company with or into another entity
as a result of which all of the Common Stock of the Company is converted into or
exchanged for the right to receive cash, securities or other property or is
cancelled, (b) any transfer or disposition of all of the Common Stock of the
Company for cash, securities or other property pursuant to a share exchange or
other transaction or (c) any liquidation or dissolution of the Company.

 

(2)                                 Consequences of a Reorganization Event on
Awards Other than Restricted Stock.

 

(A)                               In connection with a Reorganization Event, the
Board may take any one or more of the following actions as to all or any (or any
portion of) outstanding Awards other than Restricted Stock on such terms as the
Board determines (except to the extent specifically provided otherwise in an
applicable Award agreement or another agreement between the Company and the
Participant): (i) provide that such Awards shall be assumed, or substantially
equivalent Awards shall be substituted, by the acquiring or succeeding
corporation (or an affiliate thereof), (ii) upon written notice to a
Participant, provide that all of the Participant’s unexercised Awards will
terminate immediately prior to the consummation of such Reorganization Event
unless exercised by the Participant (to the extent then exercisable) within a
specified period following the date of such notice, (iii) provide that
outstanding Awards shall become exercisable, realizable, or deliverable, or
restrictions applicable to an Award shall lapse, in whole or in part prior to or
upon such Reorganization Event, (iv) in the event of a Reorganization Event
under the terms of which holders of Common Stock will receive upon consummation
thereof a cash payment for each share surrendered in the Reorganization Event
(the “Acquisition Price”), make or provide for a cash payment to Participants
with respect to each Award held by a Participant equal to (A) the number of
shares of Common Stock subject to the vested portion of the Award (after giving
effect to any acceleration of vesting that occurs upon or immediately prior to
such Reorganization Event) multiplied by (B) the excess, if any, of (I) the
Acquisition Price over (II) the exercise, measurement or purchase price of such
Award and any applicable tax withholdings, in exchange for the termination of
such Award, (v) provide that, in connection with a liquidation or dissolution of
the Company, Awards shall convert into the right to receive liquidation proceeds
(if applicable, net of the exercise, measurement or purchase price thereof and
any applicable tax withholdings) and (vi) any combination of the foregoing. In
taking any of the actions permitted under this Section 9(b)(2), the Board shall
not be obligated by the Plan to treat all Awards, all Awards held by a
Participant, or all Awards of the same type, identically.

 

(B)                               Notwithstanding the terms of
Section 9(b)(2)(A), in the case of outstanding Restricted Stock Units that are
subject to Section 409A of the Code: (i) if the applicable Restricted Stock Unit
agreement provides that the Restricted Stock Units shall be settled upon a
“change in control event” within the meaning of Treasury Regulation
Section 1.409A-3(i)(5)(i), and the Reorganization Event constitutes such a
“change in control event”, then no assumption or substitution shall be permitted
pursuant to Section 9(b)(2)(A)(i) and the Restricted Stock Units shall instead
be settled in accordance with the terms of the applicable Restricted Stock Unit
agreement; and (ii) the Board may only undertake the actions set forth in
clauses (iii), (iv) or (v) of Section 9(b)(2)(A) if the Reorganization Event
constitutes a “change in control event” as defined under Treasury Regulation
Section 1.409A-3(i)(5)(i) and such action is permitted

 

7

--------------------------------------------------------------------------------



 

or required by Section 409A of the Code; if the Reorganization Event is not a
“change in control event” as so defined or such action is not permitted or
required by Section 409A of the Code, and the acquiring or succeeding
corporation does not assume or substitute the Restricted Stock Units pursuant to
clause (i) of Section 9(b)(2)(A), then the unvested Restricted Stock Units shall
terminate immediately prior to the consummation of the Reorganization Event
without any payment in exchange therefor.

 

(C)                               For purposes of Section 9(b)(2)(A)(i), an
Award (other than Restricted Stock) shall be considered assumed if, following
consummation of the Reorganization Event, such Award confers the right to
purchase or receive pursuant to the terms of such Award, for each share of
Common Stock subject to the Award immediately prior to the consummation of the
Reorganization Event, the consideration (whether cash, securities or other
property) received as a result of the Reorganization Event by holders of Common
Stock for each share of Common Stock held immediately prior to the consummation
of the Reorganization Event (and if holders were offered a choice of
consideration, the type of consideration chosen by the holders of a majority of
the outstanding shares of Common Stock); provided, however, that if the
consideration received as a result of the Reorganization Event is not solely
common stock of the acquiring or succeeding corporation (or an affiliate
thereof), the Company may, with the consent of the acquiring or succeeding
corporation, provide for the consideration to be received upon the exercise or
settlement of the Award to consist solely of such number of shares of common
stock of the acquiring or succeeding corporation (or an affiliate thereof) that
the Board determined to be equivalent in value (as of the date of such
determination or another date specified by the Board) to the per share
consideration received by holders of outstanding shares of Common Stock as a
result of the Reorganization Event.

 

(3)                                 Consequences of a Reorganization Event on
Restricted Stock.  Upon the occurrence of a Reorganization Event other than a
liquidation or dissolution of the Company, the repurchase and other rights of
the Company with respect to outstanding Restricted Stock shall inure to the
benefit of the Company’s successor and shall, unless the Board determines
otherwise, apply to the cash, securities or other property which the Common
Stock was converted into or exchanged for pursuant to such Reorganization Event
in the same manner and to the same extent as they applied to such Restricted
Stock; provided, however, that the Board may provide for termination or deemed
satisfaction of such repurchase or other rights under the instrument evidencing
any Restricted Stock or any other agreement between a Participant and the
Company, either initially or by amendment. Upon the occurrence of a
Reorganization Event involving the liquidation or dissolution of the Company,
except to the extent specifically provided to the contrary in the instrument
evidencing any Restricted Stock or any other agreement between a Participant and
the Company, all restrictions and conditions on all Restricted Stock then
outstanding shall automatically be deemed terminated or satisfied.

 

10. General Provisions Applicable to Awards

 

(a)         Transferability of Awards.  Awards shall not be sold, assigned,
transferred, pledged or otherwise encumbered by the person to whom they are
granted, either voluntarily or by operation of law, except by will or the laws
of descent and distribution or, other than in the case of an Incentive Stock
Option or Awards subject to Section 409A of the Code, pursuant to a qualified
domestic relations order, and, during the life of the Participant, shall be
exercisable only by the Participant; provided, however, except with respect to
Awards subject to Section 409A of the Code, that the Board may permit or provide
in an Award for the gratuitous transfer of the Award by the Participant to or
for the benefit of any immediate family member, family trust or other entity
established for the benefit of the Participant and/or an immediate family member
thereof if the Company would be eligible to use a

 

8

--------------------------------------------------------------------------------



 

Form S-8 under the Securities Act for the registration of the sale of the Common
Stock subject to such Award to such proposed transferee; provided further, that
the Company shall not be required to recognize any such permitted transfer until
such time as such permitted transferee shall, as a condition to such transfer,
deliver to the Company a written instrument in form and substance satisfactory
to the Company confirming that such transferee shall be bound by all of the
terms and conditions of the Award. References to a Participant, to the extent
relevant in the context, shall include references to authorized transferees. For
the avoidance of doubt, nothing contained in this Section 10(a) shall be deemed
to restrict a transfer to the Company.

 

(b)         Documentation.  Each Award shall be evidenced in such form (written,
electronic or otherwise) as the Board shall determine. Each Award may contain
terms and conditions in addition to those set forth in the Plan.

 

(c)          Board Discretion.  Except as otherwise provided by the Plan, each
Award may be made alone or in addition or in relation to any other Award. The
terms of each Award need not be identical, and the Board need not treat
Participants uniformly.

 

(d)         Termination of Status.  The Board shall determine the effect on an
Award of the disability, death, termination or other cessation of employment,
authorized leave of absence or other change in the employment or other status of
a Participant and the extent to which, and the period during which, the
Participant, or the Participant’s legal representative, conservator, guardian or
Designated Beneficiary, may exercise rights under the Award.

 

(e)          Withholding.  The Participant must satisfy all applicable federal,
state, and local or other income and employment tax withholding obligations
before the Company will deliver stock certificates or otherwise recognize
ownership of Common Stock under an Award. The Company may decide to satisfy the
withholding obligations through additional withholding on salary or wages. If
the Company elects not to or cannot withhold from other compensation, the
Participant must pay the Company the full amount, if any, required for
withholding or have a broker tender to the Company cash equal to the withholding
obligations. Payment of withholding obligations is due before the Company will
issue any shares on exercise, vesting or release from forfeiture of an Award or
at the same time as payment of the exercise or purchase price, unless the
Company determines otherwise. If provided for in an Award or approved by the
Board in its sole discretion, a Participant may satisfy such tax obligations in
whole or in part by delivery (either by actual delivery or attestation) of
shares of Common Stock, including shares retained from the Award creating the
tax obligation, valued at their Fair Market Value; provided, however, except as
otherwise provided by the Board, that the total tax withholding where stock is
being used to satisfy such tax obligations cannot exceed the maximum withholding
amount consistent with the award being subject to equity accounting treatment
under the applicable accounting rules. Shares used to satisfy tax withholding
requirements cannot be subject to any repurchase, forfeiture, unfulfilled
vesting or other similar requirements.

 

(f)           Amendment of Award.  The Board may amend, modify or terminate any
outstanding Award, including but not limited to, substituting therefor another
Award of the same or a different type, changing the date of exercise or
realization, and converting an Incentive Stock Option to a Nonstatutory Stock
Option. The Participant’s consent to such action shall be required unless
(i) the Board determines that the action, taking into account any related
action, does not materially and adversely affect the Participant’s rights under
the Plan or (ii) the change is permitted under Section 9.

 

(g)          Conditions on Delivery of Stock.  The Company will not be obligated
to deliver any shares of Common Stock pursuant to the Plan or to remove
restrictions from shares previously issued or delivered under the Plan until
(i) all conditions of the Award have been met or removed to the satisfaction of
the Company, (ii) in the opinion of the Company’s counsel, all other legal
matters in connection with the issuance and delivery of such shares have been
satisfied, including any applicable securities laws and regulations and any
applicable stock exchange or stock market rules and regulations,

 

9

--------------------------------------------------------------------------------



 

and (iii) the Participant has executed and delivered to the Company such
representations or agreements as the Company may consider appropriate to satisfy
the requirements of any applicable laws, rules or regulations.

 

(h)         Acceleration.  The Board may at any time provide that any Award
shall become immediately exercisable in whole or in part, free of some or all
restrictions or conditions, or otherwise realizable in whole or in part, as the
case may be.

 

(i)             Performance Awards.

 

(1)                                 Grants.  Restricted Stock Awards and Other
Stock-Based Awards under the Plan may be made subject to the achievement of
performance goals pursuant to this Section 10(i) (“Performance Awards”). Subject
to Section 10(i)(4), no Performance Awards shall vest prior to the first
anniversary of the date of grant. Performance Awards can also provide for cash
payments of up to $5,000,000 per calendar year per individual.

 

(2)                                 Committee.  Grants of Performance Awards to
any Covered Employee (as defined below) intended to qualify as
“performance-based compensation” under Section 162(m) (“Performance-Based
Compensation”) shall be made only by a Committee (or a subcommittee of a
Committee) comprised solely of two or more directors eligible to serve on a
committee making Awards qualifying as “performance-based compensation” under
Section 162(m). In the case of such Awards granted to Covered Employees,
references to the Board or to a Committee shall be treated as referring to such
Committee (or subcommittee). “Covered Employee” shall mean any person who is, or
whom the Committee, in its discretion, determines may be, a “covered employee”
under Section 162(m)(3) of the Code.

 

(3)                                 Performance Measures.  For any Award that is
intended to qualify as Performance-Based Compensation, the Committee shall
specify that the degree of granting, vesting and/or payout shall be subject to
the achievement of one or more objective performance measures established by the
Committee, which shall be based on the relative or absolute attainment of
specified levels of one or any combination of the following, which may be
determined pursuant to generally accepted accounting principles (“GAAP”) or on a
non-GAAP basis, as determined by the Committee: scientific progress, product
development progress, business development progress, including in-licensing, net
income/(loss), earnings/(loss) before or after discontinued operations,
interest, taxes, depreciation and/or amortization, operating profit/(loss)
before or after discontinued operations and/or taxes, sales, sales growth,
earnings growth, cash flow or cash position, gross margins, stock price,
financings (issuance of debt or equity), refinancings, market share, return on
sales, assets, equity or investment, improvement of financial ratings,
achievement of balance sheet or income statement objectives or total stockholder
return. Such goals may reflect absolute entity or business unit performance or a
relative comparison to the performance of a peer group of entities or other
external measure of the selected performance criteria and may be absolute in
their terms or measured against or in relationship to other companies
comparably, similarly or otherwise situated. The Committee may specify that such
performance measures shall be adjusted to exclude any one or more of
(i) extraordinary items, (ii) gains or losses on the dispositions of
discontinued operations, (iii) the cumulative effects of changes in accounting
principles, (iv) the writedown of any asset, (vi) fluctuation in foreign
currency exchange rates, and (vi) charges for restructuring and rationalization
programs. Such performance measures: (i) may vary by Participant and may be
different for different Awards; (ii) may be particular to a Participant or the
department, branch, line of business, subsidiary or other unit in which the
Participant works and may cover such period as may be specified by the
Committee; and (iii) shall be set by the Committee within the time period
prescribed by, and shall otherwise comply with the requirements of,
Section 162(m). Awards that are not intended to qualify as Performance-Based
Compensation may be based on these or such other performance measures as the
Board may determine.

 

10

--------------------------------------------------------------------------------



 

(4)                                 Adjustments.  Notwithstanding any provision
of the Plan, with respect to any Performance Award that is intended to qualify
as Performance-Based Compensation, the Committee may adjust downwards, but not
upwards, the cash or number of shares payable pursuant to such Award, and the
Committee may not waive the achievement of the applicable performance measures
except in the case of the death or disability of the Participant or a change in
control of the Company.

 

(5)                                 Other.  The Committee shall have the power
to impose such other restrictions on Performance Awards as it may deem necessary
or appropriate to ensure that such Awards satisfy all requirements for
Performance-Based Compensation.

 

11. Miscellaneous

 

(a)         No Right To Employment or Other Status.  No person shall have any
claim or right to be granted an Award by virtue of the adoption of the Plan, and
the grant of an Award shall not be construed as giving a Participant the right
to continued employment or any other relationship with the Company. The Company
expressly reserves the right at any time to dismiss or otherwise terminate its
relationship with a Participant free from any liability or claim under the Plan,
except as expressly provided in the applicable Award.

 

(b)         No Rights As Stockholder.  Subject to the provisions of the
applicable Award, no Participant or Designated Beneficiary shall have any rights
as a stockholder with respect to any shares of Common Stock to be distributed
with respect to an Award until becoming the record holder of such shares.

 

(c)          Effective Date and Term of Plan.  The Plan, as amended and
restated, shall become effective on the date the Plan is adopted by the Board.
No Awards shall be granted under the Plan after the expiration of 10 years from
the date the Plan was initially approved by the Company’s stockholders, but
Awards previously granted may extend beyond that date.

 

(d)         Amendment of Plan.  The Board may amend, suspend or terminate the
Plan or any portion thereof at any time provided that (i) to the extent required
by Section 162(m), no Award granted to a Participant that is intended to comply
with Section 162(m) after the date of such amendment shall become exercisable,
realizable or vested, as applicable to such Award, unless and until the
Company’s stockholders approve such amendment in the manner required by
Section 162(m); and (ii) no amendment that would require stockholder approval
under the rules of the NASDAQ Stock Market may be made effective unless and
until the Company’s stockholders approve such amendment. In addition, if at any
time the approval of the Company’s stockholders is required as to any other
modification or amendment under Section 422 of the Code or any successor
provision with respect to Incentive Stock Options, the Board may not effect such
modification or amendment without such approval. Unless otherwise specified in
the amendment, any amendment to the Plan adopted in accordance with this
Section 11(d) shall apply to, and be binding on the holders of, all Awards
outstanding under the Plan at the time the amendment is adopted, provided the
Board determines that such amendment, taking into account any related action,
does not materially and adversely affect the rights of Participants under the
Plan. No Award shall be made that is conditioned upon stockholder approval of
any amendment to the Plan unless the Award provides that (i) it will terminate
or be forfeited if stockholder approval of such amendment is not obtained within
no more than 12 months from the date of grant and (2) it may not be exercised or
settled (or otherwise result in the issuance of Common Stock) prior to such
stockholder approval.

 

(e)          Authorization of Sub-Plans (including for Grants to non-U.S.
Employees).  The Board may from time to time establish one or more sub-plans
under the Plan for purposes of satisfying applicable securities, tax or other
laws of various jurisdictions. The Board shall establish such sub-plans by
adopting supplements to the Plan containing (i) such limitations on the Board’s
discretion under the Plan as the Board deems necessary or desirable or (ii) such
additional terms and conditions not

 

11

--------------------------------------------------------------------------------



 

otherwise inconsistent with the Plan as the Board shall deem necessary or
desirable. All supplements adopted by the Board shall be deemed to be part of
the Plan, but each supplement shall apply only to Participants within the
affected jurisdiction and the Company shall not be required to provide copies of
any supplement to Participants in any jurisdiction which is not the subject of
such supplement.

 

(f)           Compliance with Section 409A of the Code.  Except as provided in
individual Award agreements initially or by amendment, if and to the extent
(i) any portion of any payment, compensation or other benefit provided to a
Participant pursuant to the Plan in connection with his or her employment
termination constitutes “nonqualified deferred compensation” within the meaning
of Section 409A of the Code and (ii) the Participant is a specified employee as
defined in Section 409A(a)(2)(B)(i) of the Code, in each case as determined by
the Company in accordance with its procedures, by which determinations the
Participant (through accepting the Award) agrees that he or she is bound, such
portion of the payment, compensation or other benefit shall not be paid before
the day that is six months plus one day after the date of “separation from
service” (as determined under Section 409A of the Code) (the “New Payment
Date”), except as Section 409A of the Code may then permit. The aggregate of any
payments that otherwise would have been paid to the Participant during the
period between the date of separation from service and the New Payment Date
shall be paid to the Participant in a lump sum on such New Payment Date, and any
remaining payments will be paid on their original schedule.

 

The Company makes no representations or warranty and shall have no liability to
the Participant or any other person if any provisions of or payments,
compensation or other benefits under the Plan are determined to constitute
nonqualified deferred compensation subject to Section 409A of the Code but do
not to satisfy the conditions of that section.

 

(g)          Limitations on Liability.  Notwithstanding any other provisions of
the Plan, no individual acting as a director, officer, employee or agent of the
Company will be liable to any Participant, former Participant, spouse,
beneficiary, or any other person for any claim, loss, liability, or expense
incurred in connection with the Plan, nor will such individual be personally
liable with respect to the Plan because of any contract or other instrument he
or she executes in his or her capacity as a director, officer, employee or agent
of the Company. The Company will indemnify and hold harmless each director,
officer, employee or agent of the Company to whom any duty or power relating to
the administration or interpretation of the Plan has been or will be delegated,
against any cost or expense (including attorneys’ fees) or liability (including
any sum paid in settlement of a claim with the Board’s approval) arising out of
any act or omission to act concerning the Plan unless arising out of such
person’s own fraud or bad faith.

 

(h)         Governing Law.  The provisions of the Plan and all Awards made
hereunder shall be governed by and interpreted in accordance with the laws of
the State of Delaware, excluding choice-of-law principles of the law of such
state that would require the application of the laws of a jurisdiction other
than the State of Delaware.

 

12

--------------------------------------------------------------------------------